DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	The amendment field on 10/14/2021 has been entered. As directed by the amendment, claims 1, 3, 6-11 and 29 are amended. Claims 2 and 19 are cancelled. Claim 30 is newly added. Claims 18, 10-28 are withdrawn. Thus, claims 1, 3 – 17 and 29 – 30 are pending. Amendments made to claims 1, 3, 6-11, 18, and 29 are sufficient to overcome the indefiniteness rejections made under 35 U.S.C. 112(b) in the Non-Final Rejection dated 07/14/2021 as such those Rejections are withdrawn. Applicant’s Remarks /Arguments regarding the anticipatory rejections under 35 U.S.C. 102 and obviousness rejections under 35 U.S.C. 103 are fully considered (see “Response to Arguments” section) and the following Final Rejection is made herein.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—the specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 30 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 30, this claim recites “…the heater is in parallel with the heat exchanger” and it is not clear whether the term “in parallel” here is to mean the heater and the heat exchanger are position in a non-intersecting orientation with each other (in a geometrical sense) or they are connected in parallel with respect to the temperature control fluid circuit arrangement between to the inlet and outlet of the additive manufacturing apparatus disclosed (in a circuit sense) rendering the claim indefinite. Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) The claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3, 5 – 13, 16 – 17 and 29 – 30   is/are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Hoppe at al. (US 2018/0043621 A1), a publication priority dated 08/09/2016, and here in after called Hoppe. 
Regarding claim 1, Hoppe discloses an additive manufacturing apparatus for forming a three- dimensional article layer by layer from a powder (an apparatus (10) for producing a three-dimensional workpiece by irradiating layers of a raw material powder with electromagnetic or particle radiation, (0001, FIG.1)), the apparatus comprising: an outer casing forming a build chamber (a process chamber (12) defined by walls sealable against the surrounding environment, (0061, 0063 and FIG.1)), a build tank arranged inside the casing and in the build chamber (a carrier (14) in the process chamber(12) wherein the layers of the workpiece (16) are built up, (0061, FIG. 1)), and a temperature control arrangement (gas supply system(20) and control system (30) for controlling the temperature of the process chamber (12), (0063, 0064 and FIG. 1)) comprising at least a first circuit for a first working fluid, (the gas supply system 20 comprises a line circuit 22  (first circuit) for guiding shielding gas (first working fluid) to an entry site 24 to the process chamber 12, (0063, FIG.1)), the first circuit being positioned at a wall portion of the apparatus for transferring heat between the build chamber and the first working fluid (the entry site 24 of the first line circuit 22 is positioned at an outer sidewall of the process chamber 12 (0063, FIG.1) and introduces heated gas to the process chamber 12 , heated by the heat exchanger coil 36 at the entry site 24 and transfers part of the heat to the workpiece 16 upper surface facing away from the carrier 14 in the process chamber, (0066, FIG.1)), wherein the temperature control arrangement comprises a heat exchanger for transferring heat between the first working fluid of the first circuit and a second working fluid (control system (30) comprises heat exchanger coils (36,38) and a heat exchanging medium such as a heating liquid (a second working fluid) circulating in fluid line circuit (32) wherein, in the second heat exchanger coil 38, the heat exchange medium (second working fluid) is heated up by absorbing heat from the shielding gas (first working fluid), (0032, 0033, 0064, 0067 and FIG.1)), here, transfer of heat occurs between the shielding gas (first working fluid) and the heat exchange medium (second working fluid) in the second heat exchanger coil 38)) 
Regarding claim 3, Hoppe discloses an additive manufacturing apparatus according to claim1, wherein the temperature control arrangement comprises a second circuit for the second working fluid (the control system (30) comprises a line circuit 32 (second circuit) separate from the line circuit (22) (first circuit) of the gas supply system (20) for circulating a heat exchanging medium such as a heating liquid (a second working fluid), (0064, FIG. 1)).  
Regarding claim 5, Hoppe discloses an additive manufacturing apparatus according to claim 1, wherein the temperature control arrangement comprises a heater for transferring heat to the first working fluid (the control system (30) comprises a first heat exchanger coil (36) that acts as a heating unit for heating (transferring heat to) the shielding gas (first working fluid) in line circuit (22), (0066, FIG.1)).  
Regarding claim 6, Hoppe discloses an additive manufacturing apparatus according to claim 1, wherein the temperature control arrangement comprises at least one sensor configured for (the shielding gas control system is configured to control the temperature of the shielding gas that regulates the temperature in the process chamber according to a feedback loop that involves providing at least one suitable temperature sensing means (temperature sensor) in the apparatus, e.g. close to or at an entry or exit site of the process chamber, (0015) and the shielding gas control system is also adapted to controlling the temperature and/or flow rate of the shielding gas in response to at least one process parameter from an information set of an operating program of the apparatus, such as a CAD/CAM- or NC-program for producing the current workpiece  and adjusting an appropriate amount of heating/cooling as well as flow rate  to meet current needs, (0037))
Regarding claim 7, 8, 9, 10 and 11, Hoppe discloses an additive manufacturing apparatus according to claim 6, wherein the temperature sensor is configured for measuring a temperature of: the casing (claim 7), a component arranged in the build chamber (claim 8), the build tank or a build plate arranged inside the build tank (claim 9), the environment in the build chamber (claim 10) and the first working fluid prior and/or after passing the wall portion of the apparatus (claim 11), (Hoppe already discloses a feedback loop that involves providing at least one suitable temperature sensing means (temperature sensor) in the apparatus, e.g. close to or at an entry or exit site of the process chamber, (0015), and a temperature sensor is inherently configured to measure the temperature of the environment it is placed on. Thus, the limitations “configured for measuring a temperature of: the casing (in claim 7), a component arranged in the build chamber (in claim 8), the build tank or a build plate arranged inside the build tank (in claim 9), the environment in the build chamber (in claim 10) and the first working fluid prior and/or after passing the wall portion of the apparatus (in claim 11)” is inherent to the temperature sensor already disclosed by Hoppe. “A functional limitation that is an inherent characteristic of a prior art does not constitute a limitation in any patentable sense”, see MPEP (2114. I)).  
Regarding claim 12, Hoppe discloses an additive manufacturing apparatus according to claim 1, wherein the wall portion constitutes at least a part of the casing (sidewalls that constitute entry site (24) and exit site (26) form the casing process chamber (12), (0063, FIG. 1)).  
Regarding claim 13, Hoppe discloses an additive manufacturing apparatus according to claim 1, wherein the wall portion constitutes at least a part of the build tank or a build plate arranged inside the build tank (the sidewalls and the upper wall of the process chamber (12) constitute the moving carrier plate (14) inside the process chamber 12, ( FIG. 1)).  
Regarding claim 16, Hoppe discloses an additive manufacturing apparatus according to claim 1, further comprising a control unit, the control unit being configured to influence the transferring of heat between the build chamber and the first working fluid (the shielding gas control system (30) further comprises a control unit for regulating the temperature of the shielding gas (first working fluid) that transfers heat to the process chamber (12) by means of the first and second heat exchanger coils (36, 38), (0066, 0069, FIG. 1))
Regarding claim 17, Hoppe discloses an additive manufacturing apparatus according to claim 16, wherein the control unit is configured to receive an output signal from a sensor arranged for measuring a temperature of the apparatus (a control unit connected in a well-known manner to sensors of the apparatus to determine relevant process parameters (0037) wherein the process parameters include measured or estimated heat distribution or a critical temperature or temperature gradient within the workpiece, (0040)), compare the output signal to a setpoint and provide a control signal for controlling a temperature of the apparatus by means of the temperature control arrangement (the shielding gas control system that further comprise comprises a control unit detects that a region or layer of the workpiece has reached a temperature which is marked by an estimated heat distribution pre-stored critical temperature or temperature gradient, it can adjust the temperature and/or flow rate of the shielding gas accordingly, (0040)).
Regarding claim 29,  Hoppe discloses a computer program product comprising at least one non-transitory computer-readable storage medium having computer-readable program code portions embodied therein (the apparatus comprises control unit adapted to soring computer operating programs  such as a CAD/CAM- or NC-programs for producing the current workpiece stored in  any suitable data format, (0037, 0041) , the computer-readable program code portions comprising one or more executable portions configured for controlling a temperature of an apparatus by transferring heat between a build chamber and a first working fluid of a first circuit arranged at a wall portion of the apparatus (the apparatus comprises a control unit that is adapted to storing computer programs such as NC- or CAD-data stored in any suitable data format wherein the information from the programs is used by the shielding gas control system to set an appropriate amount of heating/cooling of the shielding gas as well as adjusting the flow rate thereof to meet current needs, (0037, 0041)), wherein: the apparatus comprises an outer casing forming the build chamber(a process chamber (12) defined by walls sealable against the surrounding environment, (0061, 0063 and FIG.1)) and a build tank arranged inside the casing and in the build chamber(a carrier (14) in the process chamber(12) wherein the layers of the workpiece (16) are built up, (0061, FIG. 1)); and the apparatus comprises a heat exchanger for transferring heat between the first working fluid of the first circuit and a second working fluid (comprises heat exchanger coils (36, 38) wherein, in the second heat exchanger coil 38, the heat exchange medium (second working fluid) is heated up by absorbing heat from the shielding gas (first working fluid), (0032, 0033, 0064, 0067 and FIG.1)), here, transfer of heat occurs between the shielding gas (first working fluid) and the heat exchange medium (second working fluid) in the second heat exchanger coil 38)).
Regarding claim 30, Hoppe discloses an additive manufacturing apparatus according to claim 5, wherein the heater is in parallel with the heat exchanger (first heat exchanger coil (36) that acts as a heating unit and the second heat exchanger coil (38) are arranged on opposite sides of the process chamber (12) parallel to each other connected by line circuit (32), (0064, 0066, FIG.1)) 
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hoppe evidenced by Krueger et al. (US 2018/0079033 A1), Publication priority dated 03/24/2015 and herein after called Krueger.
Regarding claim 4, Hoppe discloses an additive manufacturing apparatus according to claim 1, (wherein the process chamber 12 is sealable against the ambient atmosphere, i.e. against the environment surrounding the process chamber walls, (0061))
Hoppe does not explicitly teach that the casing has a thermal insulation layer for reduction of heat transfer between the build chamber and the ambient air.
However, it is well known in the art of additive manufacturing to use a thermal insulation layer to thermally seal the process chamber (build chamber) from the ambient atmosphere for reduction of heat transfer between the build chamber and the ambient air as evidenced by Krueger. Krueger that teaches a plant for additive manufacturing (0002), also teaches a thermal insulation structure (26) which surrounds the process chamber and has a lower thermal conductivity (0006, 0024, FIG.1) so that the heat stored in the component and in the powder bed of the process camber is slowed down via the side boundary (reduction of heat transfer between the build chamber and the ambient air) and the cooling down speed in the component is also reduced and effective temperature regulation of the powder bed and of the component being produced can be carried out by means of the heating device (0024).
Therefore, it would have been obvious for one of ordinary skill in the art to use a thermal insulation layer to seal the process chamber/build chamber of Hope from ambient atmosphere surrounding the process chamber walls for reduction of heat transfer between the build chamber and the ambient air as evidences by Krueger.
Claims 14 -15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hoppe in view of Meiners et al. (US 2020/0061922 A1), a Publication priority dated 04/27/2017 and herein after called Meiners
Regarding claim 14, Hoppe discloses an additive manufacturing apparatus according to claim 1. 
	Hoppe does not explicitly disclose that the build chamber is a vacuum chamber.  
	However, Meiners that teaches a powder bed fusion apparatus in which powder beds are solidified in a layer-by-layer manner to form a workpieces (0002), also teaches that the build chamber is a vacuum chamber both above and below the build platform (0022).
	The advantage of having a vacuum chamber both above and below the build platform is to reduce unnecessary heat transfer across by conduction or convection from the powder bed/build sleeve (0049, 0050)
	Therefore, it would have been obvious for one of ordinary skill in the art at the time of filling to modify the build chamber of claim 1disclosed by Hoppe to be a vacuum chamber in order to reduce unnecessary heat transfer across by conduction or convection from the powder bed/build sleeve as taught by Meiners.
Regarding claim 15, an additive manufacturing apparatus according to claim 1, wherein the first working fluid is a liquid.
Hoppe does not explicitly teach that the first working fluid is a liquid.
However, Meiners teaches transporting a heat transfer liquid to cool or heat a portion of the build sleeve (working fluid) surrounding the powder bed (0013).
The advantage of using a working liquid for heat transfer is to be able to achieve faster cooling or heating of the powder bed and the object than through the use of a gas as a heat transfer fluid (0014).
Therefore, it would have been obvious for one of ordinary skill in the art to modify the first working fluid of Hoppe to be liquid in order to achieve faster cooling or heating of the powder bed and the object as taught in Meiners.
Response to Arguments
Response to Arguments regarding Rejections under 35 U.S.C. $112
Amendments made to claims 1, 3, 6-11, 18, and 29 are sufficient to overcome the indefiniteness rejections made under 35 U.S.C. 112(b) in the Non-Final Rejection dated 07/14/2021 as such those Rejections are withdrawn.
Response to arguments regarding Rejections under 35 U.S.C. 102 and 103
Applicant’s arguments with respect to the rejection made to the claim(s) 1-17 and 29  n the Non-Final Rejection dated 07/14/2021 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DILNESSA BELAY whose telephone number is (571)272-3136. The examiner can normally be reached 8:00 am - 4:30 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on (571)270-5569. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DILNESSA B BELAY/Examiner, Art Unit 3761                                                                                                                                                                                                        
/JUSTIN C DODSON/Primary Examiner, Art Unit 3761